Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a Non-final Office Action for application number 17/337,509 SUPPORTING MECHANISM AND SUPPORTING DEVICE HAVING THE SAME filed on 6/3/2021.  Claims 1-7 are pending.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Publication No. 2020/0191321 to Kleist.
	With regards to claim 1, the publication to Kleist discloses a supporting mechanism (10) for a supported device which supports supporting arm(s) to which a pressing down load is applied on one side relative to an attaching element such that the former is/are mobile at least in a horizontal direction, wherein a swivel torque hinge comprising friction torque generating mechanism using elastic members such as friction washers and a spring washer (84a) are used for the supporting mechanism, wherein the supporting mechanism is structured by pivotally supporting a shaft upper portion of a hinge shaft of the swivel torque hinge on an attaching hole portion provided on the supporting arm(s), by providing a bracket supporting the supporting arm(s) (34, 16) on the hinge shaft via the friction torque generating mechanism, such that the bracket is rotatable with friction relative to the hinge shaft, rotatably attaching a fixing guide member to the hinge shaft while in contact with the bracket, and by jointly fastening the supporting arm(s), the bracket and the fixing guide member are to each other via attaching screws (58, 56).
	With regards to claim 2, Kleist teaches wherein shaft bearing member(s) (36) is/are mounted on one or both of the supporting arm(s) and the fixing guide member.
	With regards to claim 3, Kleist teaches, wherein, if a plurality of the supporting arms are used, the supporting mechanism is also used at coupling points between the supporting arms.
	With regards to claim 4, Kleist teaches wherein a hinge shaft (38) of the swivel torque hinge is attached to an attaching element via attaching mechanism.
	With regards to claim 5, Kleist teaches wherein a hinge shaft of the swivel torque hinge is attached to one of the supporting arms, where a plurality of the supporting arms are given.
	With regards to claim 6, Kleist teaches wherein an attaching element is a supporting base such as a desk.
	With regards to claim 7, Kleist teaches a supporting device using a supporting mechanism according to claim 1. 


Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        10/4/22